                        Case 19-11292-JTD           Doc 1702        Filed 06/11/21       Page 1 of 1


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

 In re:                                                            Chapter 11
 INSYS THERAPEUTICS, INC., et al.,
                                                                   Case No. 19-11292 (JTD)
                          Liquidating Debtors.
                                                                   (Jointly Administered)


                             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Del. Bankr. L.R. 9010-1 and the below certification, counsel moves the admission pro hac vice of Leo
B. Oppenheimer of Reid Collins & Tsai LLP, 1601 Elm Street, Suite 4200, Dallas, TX 75201 to represent the Trustee of
the Insys Liquidation Trust.

Dated: June 9, 2021                                       /s/ Matthew O. Talmo
       Wilmington, Delaware                               Matthew O. Talmo (#6333)
                                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                          1201 N. Market Street, 16th Floor
                                                          P.O. Box 1347
                                                          Wilmington, DE 19899-1347
                                                          Telephone: (302) 351-9471
                                                          Email: mtalmo@morrisnichols.com

                       CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted, practicing,
and in good standing as a member of the Bar of the States of Texas. I submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Standing Order for District Court Fund effective 9/1/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: June 9, 2021                                        /s/ Leo B. Oppenheimer
                                                           Leo B. Oppenheimer
                                                           REID COLLINS & TSAI LLP
                                                           1601 Elm Street, Suite 4200
                                                           Dallas, TX 75201
                                                           Telephone: 214-420-8900
                                                           Facsimile: 214-420-8909
                                                           Email: loppenheimer@reidcollins.com


                                             ORDER GRANTING MOTION
          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




                 Dated: June 11th, 2021                                 JOHN T. DORSEY
                 Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE
